Case 21-53015-wlh      Doc 18   Filed 05/13/21 Entered 05/13/21 08:41:42       Desc Main
                                Document      Page 1 of 2



                   IN THE UNITED STATES BANKRUPTCY COURT
                    FOR THE NORTHERN DISTRICT OF GEORGIA
                              ATLANTA DIVISION

   IN RE:                                   :      CASE NO.21-50256
                                            :
   Catherine Sanders    ,                   :      CHAPTER 7
                                            :
         Debtor.                            :

            DISCLOSURE OF COMPENSATION OF ATTORNEY FOR DEBTOR

   1.    Pursuant to 11 U.S.C. § 329(a) and Bankruptcy Rule 2016(b), I certify that I
         am the attorney for the above-named debtor and that compensation paid to
         me within one year before the filing of the petition in bankruptcy, or agreed
         to be paid to me, for services rendered or to be rendered on behalf of the
         debtor in contemplation of or in connection with the bankruptcy case is as
         follows:

         For legal services, I have agreed to accept: a non-refundable payment of
         $1,25000 for professional fees and services to be rendered in respect to
         Bankruptcy matters and $338.00 for the Chapter 7 Filing Fee. Prior to filing
         the debtor has paid $1,250.00 for professional fees and $338.00 The Debtor
         has agreed to pay fees billed at the normal hourly rates of M. Denise
         Dotson, LLC, for time expended on his behalf and may owe an additional
         amount should the actual fees and expenses exceed the advance payment
         set forth above.

         Balance Due: Undetermined, depending upon whether services are
         rendered or earned in excess of the advance fee.

   2.    The source of the compensation paid to me was: family member

   3.    The source of compensation to be paid to me is family member
   4.    I have not agreed to share the above-disclosed compensation with any
         other person unless they are members and associates of my law firm.

   5.    In return for the above fee, I have agreed to render legal service for aspects
         of the bankruptcy case, including:

         a) Analysis of the debtor’s financial situation, and rendering advice to the
            debtors in determining whether to file a petition in bankruptcy;
         b) Preparation and filing of any petition, schedules, statement of affairs
            and plan which may be required;
         c) Representation of the debtor at the meeting of creditors and any
            adjourned hearings thereof.
Case 21-53015-wlh    Doc 18   Filed 05/13/21 Entered 05/13/21 08:41:42      Desc Main
                              Document      Page 2 of 2




                                     Certification

   I certify that the foregoing is a complete statement of any agreement or
   arrangement for payment to me for representation of the debtor in this bankruptcy
   proceeding.

   Date: May 13, 2021.


                                    M. Denise Dotson, LLC

                                    /s/ M. Denise Dotson____
                                    M. Denise Dotson
                                    Georgia Bar No. 227230
                                    Attorney for Debtor
                                    PO Box 767
                                    Avondale Estates, GA 30002
                                    (404) 210-0166 Office
                                    ddotsonlaw@me.com
